EXHIBIT 10.1

 

TELEPHONE AND DATA SYSTEMS, INC.



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Amended and Restated, Effective January 1, 2009)

 

--------------------------------------------------------------------------------


 

TELEPHONE AND DATA SYSTEMS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated, Effective January 1, 2009)

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1

INTRODUCTION

1

 

 

 

 

1.1

Title and Purpose

1

1.2

Definitions

3

1.3

Gender and Number

6

 

 

 

 

SECTION 2

ELIGIBILITY AND BENEFITS

6

 

 

 

 

2.1

Eligibility

6

2.2

Benefits

6

2.3

Earnings and Other Adjustments

9

 

 

 

 

SECTION 3

PAYMENT OF BENEFITS

9

 

 

 

 

3.1

Vesting

9

3.2

Commencement of Payments

10

3.3

Schedule of Payments

11

3.4

Subsequent Election to Change the Form of Payment

12

3.5

Survivor Benefits

12

3.6

Distributions to Minor and Disabled Persons

13

3.7

Small Benefits Paid in Lump Sum

13

 

 

 

 

SECTION 4

GENERAL PROVISIONS

14

 

 

 

 

4.1

Employment Rights

14

4.2

Rights Not Secured

14

4.3

Administration

15

4.4

Effect on Other Plans

15

4.5

Interests Not Transferable

15

4.6

Adoption by Employers

15

4.7

Tax Liability

16

4.8

Controlling Law

16

4.9

Application of ERISA

16

  4.10

Compliance With Section 409A of Code

17

 

 

 

 

SECTION 5

CLAIMS PROCEDURE

17

 

 

 

 

SECTION 6

AMENDMENT AND TERMINATION

18

 

 

 

 

6.1

Amendment

18

6.2

Termination

19

 

i

--------------------------------------------------------------------------------


 

TELEPHONE AND DATA SYSTEMS, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Amended and Restated, Effective January 1, 2009)

 


SECTION 1


 


INTRODUCTION


 


1.1           TITLE AND PURPOSE.  THE TITLE OF THIS PLAN IS THE “TELEPHONE AND
DATA SYSTEMS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN”.  THIS PLAN WAS
ESTABLISHED BY TELEPHONE AND DATA SYSTEMS, INC. (THE “COMPANY”), EFFECTIVE
JANUARY 1, 1994.  THIS PLAN HAS BEEN AMENDED FROM TIME TO TIME, INCLUDING MOST
RECENTLY AN AMENDMENT AND RESTATEMENT APPROVED BY RESOLUTION ADOPTED BY THE
BOARD OF DIRECTORS OF THE COMPANY ON NOVEMBER 2, 2006.  PURSUANT TO THE POWER
RESERVED BY THE COMPANY IN SECTION 6.1, THIS PLAN IS HEREBY AMENDED AND RESTATED
AGAIN, EFFECTIVE JANUARY 1, 2009, TO COMPLY WITH THE FINAL TREASURY REGULATIONS
ISSUED ON APRIL 17, 2007 FOR SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), AS ENACTED BY THE AMERICAN JOBS CREATION ACT OF 2004.


 

The purpose of this Plan has been to supplement the benefits under the Telephone
and Data Systems, Inc. Employees’ Pension Trust I (the “TDS Target Plan”), the
Telephone and Data Systems, Inc. Wireless Companies’ Pension Plan (the “TDS
Wireless Plan”) and, effective January 1, 2001, the Telephone and Data
Systems, Inc. Pension Plan (the “TDS Successor Pension Plan”), the successor to
the TDS Wireless Plan into which the TDS Target Plan was merged (all of such
Plans being referred to herein as “TDS Pension Plans”), each of which is

 

--------------------------------------------------------------------------------


 

intended to operate as a “qualified” plan as defined under §401(a) of the Code. 
Qualified plans must comply with §401(a)(17) of the Code, which limits the
annual compensation of each employee which can be taken into account under a
qualified plan.  This Plan was established to replace the Code mandated
reduction of benefits caused by the limitation on annual employee compensation
to be considered under §401(a)(17) of the Code for eligible employees
participating in any TDS Pension Plan.  Additionally, the TDS Successor Pension
Plan does not include in its definition of compensation for determining benefits
any Participant’s compensation earned in the Plan Year but deferred under a
Nonqualified Deferred Compensation Plan.  This Plan provides a benefit to
replace the reduction in benefits which occurs under the TDS Successor Pension
Plan because compensation earned in the Plan Year but deferred under a
Nonqualified Deferred Compensation Plan is not included in the definition of
compensation under the TDS Successor Pension Plan.  This Plan provides a benefit
to replace the reduction in benefits which occurs under the TDS Successor
Pension Plan because certain highly compensated participants have their target
pension contributions reduced to enable the TDS Successor Pension Plan to
satisfy the nondiscrimination of benefits requirements in Section 401(a)(4) of
the Code, including the general nondiscrimination test under the related
Treasury Regulations.  Finally, the target pension contributions under the TDS
Successor Pension Plan are based on a rate of pay instead of total compensation
as used for money purchase contributions under such Plan.  This Plan provides a
benefit to replace the reduction in benefits which occurs under the TDS
Successor Pension Plan because the target pension contributions are based on a
rate of pay and not total pay.  This Plan is intended to be unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

 

2

--------------------------------------------------------------------------------


 


1.2           DEFINITIONS.  ALL CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS SET FORTH BELOW, EXCEPT AS OTHERWISE PROVIDED IN THE PREAMBLE TO OR
TEXT OF THIS PLAN:


 


(A)           “BENEFICIARY” MEANS THE BENEFICIARY DESIGNATED BY THE PARTICIPANT
OR OTHERWISE ENTITLED TO PAYMENT OF BENEFITS HEREUNDER.  IF NO SEPARATE
DESIGNATION IS MADE BY A PARTICIPANT UNDER THIS PLAN, THE BENEFICIARY SHALL BE
HIS BENEFICIARY UNDER THE TDS PENSION PLAN IN WHICH THE PARTICIPANT WAS MOST
RECENTLY PARTICIPATING.


 


(B)           “BENEFITS DEPARTMENT” MEANS THE EMPLOYEE BENEFITS DEPARTMENT OF
THE COMPANY, LOCATED AT 8401 GREENWAY BOULEVARD, POST OFFICE BOX 628010,
MIDDLETON, WISCONSIN 53562-8010.


 


(C)           “BOARD APPOINTED OFFICER” MEANS ANY EMPLOYEE WHO HAS BEEN
APPOINTED AS AN OFFICER OF THE COMPANY, TELECOM OR USCC BY THE BOARD OF
DIRECTORS OF SUCH RESPECTIVE EMPLOYER.


 


(D)           “CAUSE” MEANS (I) THE CONTINUED FAILURE BY A PARTICIPANT TO
SUBSTANTIALLY PERFORM THE PARTICIPANT’S DUTIES WITH THE COMPANY OR AN EMPLOYER,
OR (II) THE WILLFUL ENGAGING BY THE PARTICIPANT IN CONDUCT WHICH IS CLEARLY
INJURIOUS TO THE COMPANY OR ANY OF ITS RESPECTIVE AFFILIATES, MONETARILY OR
OTHERWISE.  FOR PURPOSES OF CLAUSE (II) OF THIS DEFINITION, NO ACT, OR FAILURE
TO ACT, ON THE PARTICIPANT’S PART SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR
OMITTED TO BE DONE, BY THE PARTICIPANT NOT IN GOOD FAITH OR WITHOUT REASONABLE
BELIEF THAT SUCH ACT, OR FAILURE TO ACT, WAS IN THE BEST INTEREST OF THE COMPANY
OR AN EMPLOYER.


 


3

--------------------------------------------------------------------------------



 


(E)           “COMMITTEE” MEANS THE INVESTMENT MANAGEMENT COMMITTEE OF THE TDS
SUCCESSOR PENSION PLAN, WHICH SHALL ADMINISTER THE PLAN.


 


(F)            “EFFECTIVE DATE” MEANS THE EFFECTIVE DATE OF THIS PLAN
RESTATEMENT WHICH SHALL BE JANUARY 1, 2009.


 


(G)           “EMPLOYER”  MEANS THE COMPANY, TELECOM AND USCC AND ANY OTHER
ENTITY THAT PARTICIPATES IN THE TDS SUCCESSOR PENSION PLAN AND ADOPTS THIS PLAN
PURSUANT TO SECTION 4.6.


 


(H)           “NONQUALIFIED DEFERRED COMPENSATION PLAN” MEANS ANY PLAN OR
AGREEMENT, OTHER THAN THE TELEPHONE AND DATA SYSTEMS, INC. TAX-DEFERRED SAVINGS
PLAN OR ANY OTHER TAX-QUALIFIED PLAN MAINTAINED BY AN EMPLOYER, WHICH IS
SPONSORED, MAINTAINED OR ENTERED INTO BY THE COMPANY, TELECOM, USCC OR ANY OTHER
EMPLOYER AND WHICH ALLOWS EMPLOYEES OF ANY SUCH EMPLOYER TO DEFER COMPENSATION.


 


(I)            “PARTICIPANT” MEANS ANY EMPLOYEE WHO MEETS THE ELIGIBILITY FOR
PARTICIPATION REQUIREMENTS SET FORTH IN SECTION 2.1.


 


(J)            “PLAN” MEANS THIS TELEPHONE AND DATA SYSTEMS, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN, AS FROM TIME TO TIME AMENDED.


 


(K)           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


4

--------------------------------------------------------------------------------



 


(L)            “SEPARATION FROM SERVICE” MEANS A TERMINATION OF EMPLOYMENT WITH
THE EMPLOYERS AND THEIR AFFILIATES WITHIN THE MEANING OF TREASURY REGULATION
§1.409A-1(H) (WITHOUT REGARD TO ANY PERMISSIBLE ALTERNATIVE DEFINITION
THEREUNDER).  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, “AFFILIATE” FOR
PURPOSES OF DETERMINING WHETHER A PARTICIPANT HAS INCURRED A “SEPARATION FROM
SERVICE” SHALL BE DEFINED TO INCLUDE ALL ENTITIES THAT WOULD BE TREATED AS PART
OF THE GROUP OF ENTITIES COMPRISING THE EMPLOYERS UNDER SECTION 414(B) AND
(C) OF THE CODE AND ACCOMPANYING REGULATIONS, BUT SUBSTITUTING A 50% OWNERSHIP
LEVEL FOR THE 80% OWNERSHIP LEVEL SET FORTH THEREIN.


 


(M)          “TDS PENSION PLAN” MEANS THE TDS TARGET PLAN WITH RESPECT TO A
PARTICIPANT WHO PARTICIPATES IN THE TDS TARGET PLAN, THE TDS WIRELESS PLAN WITH
RESPECT TO A PARTICIPANT WHO PARTICIPATES IN THE TDS WIRELESS PLAN, AND
EFFECTIVE JANUARY 1, 2001, THE TDS SUCCESSOR PENSION PLAN WITH RESPECT TO A
PARTICIPANT WHO PARTICIPATES IN THE TDS SUCCESSOR PENSION PLAN.


 


(N)           “TELECOM” MEANS TDS TELECOMMUNICATIONS CORPORATION, A DELAWARE
CORPORATION, AND ANY CORPORATION WHICH SHALL SUCCEED TO THE BUSINESS OF SUCH
CORPORATION AND ADOPTS THIS PLAN PURSUANT TO SECTION 4.6.


 


(O)           “USCC” MEANS UNITED STATES CELLULAR CORPORATION, A DELAWARE
CORPORATION, AND ANY CORPORATION WHICH SHALL SUCCEED TO THE BUSINESS OF SUCH
CORPORATION AND ADOPTS THIS PLAN PURSUANT TO SECTION 4.6.


 


5

--------------------------------------------------------------------------------



 


(P)           “YEAR OF SERVICE” MEANS A YEAR OF VESTING SERVICE AS DEFINED IN
ARTICLE 2 OF THE TDS SUCCESSOR PENSION PLAN.


 


1.3           GENDER AND NUMBER.  WHERE THE CONTEXT PERMITS, WORDS IN THE
MASCULINE SHALL INCLUDE THE FEMININE AND NEUTRAL; WORDS IN THE PLURAL SHALL
INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.


 


SECTION 2


 


ELIGIBILITY AND BENEFITS


 


2.1           ELIGIBILITY.  EACH EMPLOYEE WHO WAS A PARTICIPANT ON DECEMBER 31,
2008 SHALL CONTINUE TO BE A PARTICIPANT, SUBJECT TO THE AMENDED AND RESTATED
PROVISIONS HEREOF, FROM AND AFTER THE EFFECTIVE DATE.  ANY OTHER EMPLOYEE WHO IS
A BOARD APPOINTED OFFICER ON OCTOBER 1 OF A PLAN YEAR SHALL COMMENCE
PARTICIPATION IN THIS PLAN AS OF THE FIRST DAY OF THE FOLLOWING PLAN YEAR.


 


2.2           BENEFITS.  IF EMPLOYER CONTRIBUTIONS THAT WOULD OTHERWISE HAVE
BEEN MADE UNDER THE PROVISIONS OF THE TDS SUCCESSOR PENSION PLAN ON BEHALF OF A
PARTICIPANT WHO IS A BOARD APPOINTED OFFICER ON THE LAST DAY OF THE PLAN YEAR OR
ON THE DAY THE PARTICIPANT TERMINATES EMPLOYMENT WITH HIS EMPLOYER ON ACCOUNT OF
RETIREMENT AFTER ATTAINMENT OF HIS EARLY RETIREMENT DATE OR NORMAL RETIREMENT
DATE (AS DEFINED IN THE TDS SUCCESSOR PENSION PLAN) AND WHO IS ELIGIBLE FOR A
PENSION CONTRIBUTION UNDER THE TDS SUCCESSOR PENSION PLAN FOR SUCH PLAN YEAR ARE
LIMITED IN SUCH PLAN YEAR (A) BECAUSE OF §401(A)(17) OF THE CODE OR (B) BECAUSE
THE PARTICIPANT’S COMPENSATION CONSIDERED UNDER THE TDS SUCCESSOR PENSION PLAN
DOES NOT INCLUDE


 


6

--------------------------------------------------------------------------------



 


PART OR ALL OF THE PARTICIPANT’S COMPENSATION EARNED IN THE PLAN YEAR BECAUSE IT
IS BEING DEFERRED UNDER A NONQUALIFIED DEFERRED COMPENSATION PLAN OR (C) BECAUSE
A TARGET PENSION CONTRIBUTION MADE FOR SUCH PARTICIPANT UNDER THE TDS SUCCESSOR
PENSION PLAN IS BASED ON A RATE OF PAY INSTEAD OF TOTAL COMPENSATION (AS DEFINED
IN THE FOLLOWING SENTENCE OF THIS SECTION 2.2) OR (D) BECAUSE THE TARGET PENSION
CONTRIBUTION MADE FOR SUCH PARTICIPANT UNDER THE TDS SUCCESSOR PENSION PLAN HAD
TO BE REDUCED TO SATISFY THE NONDISCRIMINATION OF BENEFITS REQUIREMENTS IN
SECTION 401(A)(4) OF THE CODE AND RELATED TREASURY REGULATIONS, SUCH EMPLOYER
SHALL CREDIT TO AN ACCOUNT FOR SUCH PARTICIPANT AS OF THE LAST DAY OF SUCH PLAN
YEAR, FOR BOOKKEEPING PURPOSES ONLY, AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
(I) THE AMOUNT OF EMPLOYER CONTRIBUTIONS THAT WOULD HAVE BEEN ALLOCATED TO THE
PARTICIPANT’S ACCOUNT UNDER THE TDS SUCCESSOR PENSION PLAN WITHOUT REGARD TO
§401(A)(17) OF THE CODE FOR SUCH PLAN YEAR, INCLUDING AS COMPENSATION FOR
PURPOSES OF THE TDS SUCCESSOR PENSION PLAN ALL OF THE PARTICIPANT’S COMPENSATION
EARNED IN THE PLAN YEAR WHICH WAS DEFERRED UNDER ANY NONQUALIFIED DEFERRED
COMPENSATION PLAN, AND FOR PARTICIPANTS RECEIVING A TARGET PENSION CONTRIBUTION,
USING THE DEFINITION OF COMPENSATION AS DEFINED IN THE FOLLOWING SENTENCE OF
THIS SECTION 2.2 AND ASSUMING NO REDUCTION IN CONTRIBUTIONS IS NECESSARY TO
COMPLY WITH SECTION 401(A)(4) OF THE CODE AND THE RELATED TREASURY REGULATIONS
AND (II) THE AMOUNT OF EMPLOYER CONTRIBUTIONS ACTUALLY ALLOCATED TO THE
PARTICIPANT’S ACCOUNT UNDER THE TDS SUCCESSOR PENSION PLAN FOR THAT PLAN YEAR. 
WHEN CALCULATING THE AMOUNT DESCRIBED IN PART (I) OF THE FIRST SENTENCE OF THIS
SECTION 2.2 WITH RESPECT TO TARGET PENSION CONTRIBUTIONS, A PARTICIPANT’S
COMPENSATION SHALL MEAN ALL WAGES WITHIN THE MEANING OF §3401(A) OF THE CODE
(FOR PURPOSES OF INCOME TAX WITHHOLDING AT THE SOURCE) PAID TO SUCH PARTICIPANT
BY AN EMPLOYER WHILE A PARTICIPANT IN THE TDS SUCCESSOR PENSION PLAN DURING SUCH
PLAN YEAR, BUT DETERMINED WITHOUT REGARD TO ANY RULES THAT LIMIT THE
REMUNERATION INCLUDED IN WAGES BASED ON THE NATURE OR LOCATION


 


7

--------------------------------------------------------------------------------



 


OF THE EMPLOYMENT OR THE SERVICES PERFORMED, REDUCED BY ALL REIMBURSEMENTS OR
OTHER EXPENSE ALLOWANCES, FRINGE BENEFITS (CASH AND NONCASH), MOVING EXPENSES,
DEFERRED COMPENSATION, AND WELFARE BENEFITS AND INCREASED BY ALL ELECTIVE
CONTRIBUTIONS THAT ARE MADE BY AN EMPLOYER ON BEHALF OF SUCH PARTICIPANT THAT
ARE NOT INCLUDIBLE IN GROSS INCOME UNDER §§125, 132(F), 402(E)(3), 402(H) AND
403(B) OF THE CODE; PROVIDED, HOWEVER, ALL OF A PARTICIPANT’S COMPENSATION
EARNED IN THE PLAN YEAR WHICH WAS DEFERRED UNDER ANY NONQUALIFIED DEFERRED
COMPENSATION PLAN SHALL BE INCLUDED IN COMPENSATION FOR PURPOSES OF PART (I) OF
THE FIRST SENTENCE OF THIS SECTION 2.2.  WHEN CALCULATING THE AMOUNT DESCRIBED
IN PART (I) OF THE FIRST SENTENCE OF THIS SECTION 2.2 WITH RESPECT TO TARGET
PENSION CONTRIBUTIONS, AMOUNTS CREDITED TO THE ACCOUNT FOR THIS PLAN AND AMOUNTS
CREDITED TO THE EMPLOYER CONTRIBUTION SUB-ACCOUNT, PRIOR PLAN SUB-ACCOUNT,
EMPLOYEE CONTRIBUTION SUB-ACCOUNT, AND DISABILITY CONTRIBUTION SUB-ACCOUNT FOR
THE TDS SUCCESSOR PENSION PLAN FOR SUCH PARTICIPANT FOR PRIOR PLAN YEARS MUST BE
CONSIDERED.  FOR CALCULATING BENEFITS UNDER THIS SECTION 2.2 WITH RESPECT TO
TARGET PENSION CONTRIBUTIONS FOR A PLAN YEAR, THE ACTUARIAL ASSUMPTIONS AND
METHODS IN EFFECT DURING THAT PLAN YEAR FROM THE TDS SUCCESSOR PENSION PLAN
SHALL BE APPLIED.  IF ANY PARTICIPANT WHO WAS CREDITED WITH AN AMOUNT TO HIS
ACCOUNT UNDER THIS SECTION 2.2 FOR THE PLAN YEAR ENDING DECEMBER 31, 2000 IS AN
EMPLOYEE OF AN EMPLOYER ON DECEMBER 31, 2001 BUT IS NOT A BOARD APPOINTED
OFFICER, THEN SOLELY FOR THE PURPOSE OF CREDITING AN AMOUNT UNDER THIS
SECTION 2.2 FOR THE PLAN YEAR ENDING DECEMBER 31, 2001, SUCH PARTICIPANT SHALL
BE TREATED AS THOUGH HE WAS A BOARD APPOINTED OFFICER AND BE ELIGIBLE FOR SUCH
BENEFIT.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, EFFECTIVE FOR PLAN YEARS
BEGINNING ON OR AFTER JANUARY 1, 2001, A PARTICIPANT WHO IS NOT A BOARD
APPOINTED OFFICER ON THE LAST DAY OF A PLAN YEAR OR ON THE DAY THE PARTICIPANT
TERMINATES EMPLOYMENT WITH HIS EMPLOYER ON ACCOUNT OF RETIREMENT AFTER
ATTAINMENT OF HIS EARLY RETIREMENT DATE OR NORMAL RETIREMENT DATE (AS DEFINED IN
THE TDS


 


8

--------------------------------------------------------------------------------



 


SUCCESSOR PENSION PLAN) SHALL NOT HAVE ANY AMOUNT CREDITED TO HIS ACCOUNT FOR
SUCH PLAN YEAR BUT SHALL HAVE HIS ACCOUNT ADJUSTED PURSUANT TO SECTION 2.3.


 


2.3           EARNINGS AND OTHER ADJUSTMENTS.  FOR BOOKKEEPING PURPOSES ONLY,
THE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT PURSUANT TO SECTION 2.2 SHALL BE
ADJUSTED AT THE END OF EACH PLAN YEAR TO REFLECT (I) AN ASSUMED RATE OF EARNINGS
ON ALL ITEMS OTHER THAN THE CONTRIBUTIONS FOR THE CURRENT PLAN YEAR EQUAL TO THE
YIELD ON TEN YEAR BBB RATED INDUSTRIAL BONDS FOR THE LAST TRADING DATE OF THE
PRIOR PLAN YEAR AS QUOTED BY STANDARD & POORS AND (II) ANY PAYMENTS MADE
PURSUANT TO SECTION 3.


 


SECTION 3


 


PAYMENT OF BENEFITS


 


3.1           VESTING.  (A)  SEPARATION FROM SERVICE UNDER CIRCUMSTANCES
ENTITLING THE PARTICIPANT TO DISTRIBUTION OF HIS FULL ACCOUNT.  A PARTICIPANT
SHALL BE ENTITLED TO DISTRIBUTION OF HIS ENTIRE ACCOUNT BALANCE UNDER THE PLAN
IF THE PARTICIPANT HAS A SEPARATION FROM SERVICE, WITHOUT CAUSE, AFTER EITHER OF
THE FOLLOWING EVENTS:


 

(I)            HIS ATTAINMENT OF AGE 65; OR

 

(II)           HIS COMPLETION OF AT LEAST TEN YEARS OF SERVICE.

 


(B)           SEPARATION FROM SERVICE UNDER CIRCUMSTANCES RESULTING IN COMPLETE
OR PARTIAL FORFEITURE OF THE PARTICIPANT’S ACCOUNT.  IF A PARTICIPANT HAS A
SEPARATION FROM SERVICE UNDER CIRCUMSTANCES OTHER THAN THOSE SET FORTH IN
PARAGRAPH (A) ABOVE, WITHOUT CAUSE, THE PARTICIPANT SHALL BE ENTITLED TO
DISTRIBUTION OF THE FOLLOWING PERCENTAGE OF HIS ACCOUNT BALANCE:


 


9

--------------------------------------------------------------------------------



 

Years of Service

 

Nonforfeitable
Percentage

 

 

 

 

 

Less than 1

 

0

%

At least 1, but less than 2

 

10

%

At least 2, but less than 3

 

20

%

At least 3, but less than 4

 

30

%

At least 4, but less than 5

 

40

%

At least 5, but less than 6

 

50

%

At least 6, but less than 7

 

60

%

At least 7, but less than 8

 

70

%

At least 8, but less than 9

 

80

%

At least 9, but less than 10

 

90

%

10 years or more

 

100

%

 

If a Participant has a Separation from Service for Cause, such Participant shall
be entitled to no portion of his account balance under this Plan.

 


3.2           COMMENCEMENT OF PAYMENTS.  SUBJECT TO ANY DELAY IN PAYMENT
REQUIRED BY SECTION 3.4, THE NONFORFEITABLE PORTION OF THE PARTICIPANT’S ACCOUNT
DETERMINED UNDER SECTION 3.1, ADJUSTED FOR THE ASSUMED RATE OF EARNINGS IN THE
MANNER DESCRIBED IN SECTION 2.3 (INCLUDING PERIODS AFTER THE PARTICIPANT’S
SEPARATION FROM SERVICE), SHALL BE PAID, OR IF SO ELECTED PURSUANT TO
SECTION 3.3, THE FIRST ANNUAL INSTALLMENT OF SUCH PORTION SHALL BE PAID, TO THE
PARTICIPANT, AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE SIX MONTH
ANNIVERSARY OF THE PARTICIPANT’S SEPARATION FROM SERVICE (THE “SIX-MONTH DATE”),
BUT IN ANY EVENT ON OR BEFORE THE SIXTIETH DAY AFTER THE SIX-MONTH DATE.  IF THE
PARTICIPANT HAS ELECTED TO RECEIVE ANNUAL INSTALLMENTS, THE SECOND ANNUAL
INSTALLMENT SHALL BE PAID ON OR BEFORE THE SIXTIETH DAY FOLLOWING THE FIRST YEAR
ANNIVERSARY DATE OF THE SIX-MONTH DATE, AND ALL FUTURE ANNUAL INSTALLMENTS SHALL
BE PAID ON OR BEFORE THE SIXTIETH DAY FOLLOWING FUTURE ANNUAL ANNIVERSARY DATES
OF THE SIX-MONTH DATE.

 

10

--------------------------------------------------------------------------------



 


3.3           SCHEDULE OF PAYMENTS.  SUBJECT TO ANY QUALIFYING SUBSEQUENT
ELECTION TO CHANGE THE FORM OF PAYMENT AS PROVIDED IN SECTION 3.4, THE
NONFORFEITABLE PORTION OF THE PARTICIPANT’S ACCOUNT DETERMINED UNDER
SECTION 3.1, ADJUSTED EACH PLAN YEAR (INCLUDING PERIODS AFTER ANY ANNUAL
INSTALLMENT PAYMENTS BEGIN) FOR THE ASSUMED RATE OF EARNINGS IN THE MANNER
DESCRIBED IN SECTION 2.3 AND REDUCED FOR ANNUAL INSTALLMENTS PREVIOUSLY PAID
UNDER THE PLAN, SHALL BE PAYABLE IN ONE OF THE FORMS DESCRIBED IN THE FOLLOWING
SENTENCE AS ELECTED BY THE PARTICIPANT PRIOR TO THE FIRST DAY OF THE FIRST PLAN
YEAR FOR WHICH HE COMMENCES PARTICIPATION PURSUANT TO SECTION 2.1 AND SHALL
COMMENCE BEING PAID ON THE DATE DETERMINED PURSUANT TO SECTION 3.2.  THE FORMS
AVAILABLE FOR PAYMENT HEREUNDER ARE THE FOLLOWING:  (A) A SINGLE LUMP SUM
PAYMENT OR (B) ANNUAL INSTALLMENTS OVER A PERIOD OF 5, 10, 15, 20 OR 25 YEARS. 
IF A PARTICIPANT FAILS TO DESIGNATE A PAYMENT SCHEDULE IN ACCORDANCE WITH THIS
SECTION PRIOR TO THE FIRST DAY OF THE FIRST PLAN YEAR FOR WHICH HE COMMENCES
PARTICIPATION PURSUANT TO SECTION 2.1 OR SUCH EARLIER DATE AS DESIGNATED BY THE
COMPANY, THE NONFORFEITABLE PORTION OF HIS ACCOUNT SHALL BE PAID IN ANNUAL
INSTALLMENTS FOR A PERIOD OF TEN YEARS COMMENCING IN ACCORDANCE WITH
SECTION 3.2.


 

Notwithstanding the foregoing, any employee who has commenced participation in
the Plan prior to January 1, 2006 shall be permitted to make a new election in
2005 to change the form of payment of his account in accordance with this
Section 3.3, subject to the rules and procedures established by the Committee
and all requirements of Section 409A of the Code and U.S. Treasury Department
guidance provided thereunder.  If such employee fails to make a new election in
2005, his original election made at the time he first became a Participant in
this Plan (or if he has not made an affirmative election, the default election
of annual installments for a period of ten years, as described in the preceding
paragraph) shall be controlling.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, in the event that the
Participant owes any amount to an Employer (an “Obligation”), the payments due
hereunder shall be used to offset any Obligation in accordance with the payment
schedule selected by the Participant.  Any amounts not used to offset an
Obligation shall be paid to the Participant or his Beneficiary in accordance
with such schedule.

 


3.4           SUBSEQUENT ELECTION TO CHANGE THE FORM OF PAYMENT.  A PARTICIPANT
SHALL BE PERMITTED TO MAKE A ONE-TIME IRREVOCABLE SUBSEQUENT ELECTION TO CHANGE
THE FORM OF PAYMENT; PROVIDED, HOWEVER, THAT (A) SUCH ELECTION SHALL NOT BE
EFFECTIVE UNTIL 12 MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE; (B) THE
FIRST PAYMENT WITH RESPECT TO WHICH SUCH ELECTION IS MADE BE DEFERRED FOR A
PERIOD OF 5 YEARS FROM THE DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE; AND
(C) SUCH ELECTION MAY NOT BE MADE LESS THAN 12 MONTHS PRIOR TO THE DATE OF THE
FIRST SCHEDULED PAYMENT.  ANY SUBSEQUENT ELECTION MADE PURSUANT TO THIS
SECTION 3.4 IS SUBJECT TO THE RULES AND PROCEDURES ESTABLISHED BY THE COMPANY
AND ALL REQUIREMENTS OF SECTION 409A OF THE CODE AND U.S. TREASURY DEPARTMENT
GUIDANCE PROVIDED THEREUNDER.


 


3.5           SURVIVOR BENEFITS.  EACH PARTICIPANT SHALL HAVE THE RIGHT TO
DESIGNATE A BENEFICIARY OR BENEFICIARIES (WHO MAY BE DESIGNATED CONTINGENTLY OR
SUCCESSIVELY, AND WHICH MAY BE AN ENTITY OTHER THAN A NATURAL PERSON) TO RECEIVE
THE NONFORFEITABLE PORTION OF THE PARTICIPANT’S ACCOUNT AS OF THE DATE OF DEATH
OF THE PARTICIPANT BY EXECUTING AND FILING WITH THE COMPANY A BENEFICIARY
DESIGNATION FORM DURING THE PARTICIPANT’S LIFETIME.  THE PARTICIPANT MAY CHANGE
OR REVOKE ANY SUCH DESIGNATION BY EXECUTING AND FILING WITH THE COMPANY A NEW
BENEFICIARY DESIGNATION FORM DURING THE PARTICIPANT’S LIFETIME.  IF A
PARTICIPANT DIES BEFORE PAYMENT OF HIS ACCOUNT BALANCE COMMENCES, HIS
BENEFICIARY SHALL RECEIVE THE NONFORFEITABLE


 


12

--------------------------------------------------------------------------------



 


PORTION OF HIS ACCOUNT BALANCE DETERMINED UNDER SECTION 3.1 (GIVING EFFECT TO
THE OFFSET OF ANY OBLIGATION AS PROVIDED IN SECTION 3.3) IN THE FORM SELECTED BY
THE PARTICIPANT FOR PAYMENT OF HIS ACCOUNT.  IF A PARTICIPANT DIES AFTER PAYMENT
OF HIS ACCOUNT BALANCE COMMENCES, HIS BENEFICIARY SHALL RECEIVE THE REMAINING
PORTION OF THE PARTICIPANT’S ACCOUNT BALANCE TO WHICH THE PARTICIPANT WOULD HAVE
BEEN ENTITLED HAD HE SURVIVED, PAYABLE IN THE SAME FORM AS PAYMENTS WOULD HAVE
BEEN MADE TO THE PARTICIPANT HAD HE SURVIVED.


 


3.6           DISTRIBUTIONS TO MINOR AND DISABLED PERSONS.  IF A DISTRIBUTION IS
TO BE MADE TO A MINOR OR TO A PERSON WHO, IN THE OPINION OF THE COMMITTEE, IS
UNABLE TO MANAGE HIS AFFAIRS BY REASON OF ILLNESS, ACCIDENT OR MENTAL
INCOMPETENCY, SUCH DISTRIBUTION MAY BE MADE TO OR FOR THE BENEFIT OF ANY SUCH
PERSON IN SUCH OF THE FOLLOWING WAYS AS THE COMMITTEE SHALL DIRECT:  (A)
DIRECTLY TO ANY SUCH MINOR PERSON IF, IN THE OPINION OF THE COMMITTEE, HE IS
ABLE TO MANAGE HIS AFFAIRS, (B) TO THE LEGAL REPRESENTATIVE OF ANY SUCH PERSON,
(C) TO A CUSTODIAN UNDER A UNIFORM GIFTS TO MINORS ACT FOR ANY SUCH MINOR
PERSON, OR (D) TO SOME NEAR RELATIVE OF ANY SUCH PERSON TO BE USED FOR THE
LATTER’S BENEFIT.  NEITHER THE COMMITTEE NOR THE EMPLOYER SHALL BE REQUIRED TO
SEE TO THE APPLICATION BY ANY THIRD PARTY OF ANY DISTRIBUTION MADE TO OR FOR THE
BENEFIT OF A PARTICIPANT OR BENEFICIARY PURSUANT TO THIS SECTION.  ANY PAYMENT
SO MADE SHALL BE IN COMPLETE DISCHARGE OF THIS PLAN’S OBLIGATIONS TO SUCH
INDIVIDUAL.


 


3.7           SMALL BENEFITS PAID IN LUMP SUM.  NOTWITHSTANDING ANY PROVISION IN
THE PLAN TO THE CONTRARY, IF THE TOTAL OF (A) THE AMOUNT OF A PARTICIPANT’S
ACCOUNT BALANCE TO BE DISTRIBUTED UNDER ARTICLE 3 AND (B) ALL AMOUNTS OF SUCH
PARTICIPANT’S ACCOUNT BALANCES TO BE DISTRIBUTED UNDER OTHER PLANS OF DEFERRED
COMPENSATION REQUIRED TO BE AGGREGATED WITH THIS PLAN PURSUANT TO TREASURY
GUIDANCE UNDER SECTION 409A OF THE REGULATIONS IS NOT GREATER THAN THE


 


13

--------------------------------------------------------------------------------



 


APPLICABLE DOLLAR AMOUNT UNDER SECTION 402(G)(1)(B) OF THE CODE, SUCH AMOUNTS
SHALL BE DISTRIBUTED IN A LUMP SUM PAYMENT, AS SOON AS ADMINISTRATIVELY FEASIBLE
FOLLOWING THE SIX MONTH ANNIVERSARY OF THE PARTICIPANT’S SEPARATION FROM
SERVICE, BUT IN ANY EVENT ON OR BEFORE THE SIXTIETH DAY AFTER SUCH ANNIVERSARY.


 


SECTION 4


 


GENERAL PROVISIONS


 


4.1           EMPLOYMENT RIGHTS.  THIS PLAN SHALL NOT BE CONSTRUED TO GIVE ANY
PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF ANY EMPLOYER NOR ANY RIGHT
TO BENEFITS NOT SPECIFICALLY PROVIDED FOR IN THIS PLAN.


 


4.2           RIGHTS NOT SECURED.  ALL PAYMENTS TO BE MADE PURSUANT TO THIS PLAN
SHALL BE AN OBLIGATION OF THE GENERAL ASSETS OF THE EMPLOYERS, AND NO EMPLOYER
SHALL BE REQUIRED TO SEGREGATE ANY OF ITS ASSETS IN ORDER TO PROVIDE FOR THE
SATISFACTION OF THE OBLIGATIONS HEREUNDER OR TO MAKE ANY INVESTMENT OF ASSETS. 
ALTHOUGH THE AMOUNTS CREDITED TO EACH PARTICIPANT’S ACCOUNT SHALL BE REFLECTED
IN THE EMPLOYERS’ ACCOUNTING RECORDS, THIS PLAN SHALL NOT BE CONSTRUED TO CREATE
A TRUST, CUSTODIAL, OR ESCROW ACCOUNT NOR SHALL THE PARTICIPANT HAVE ANY RIGHT,
TITLE, OR INTEREST IN ANY SPECIFIC INVESTMENT RESERVES, ACCOUNTS, FUNDS OR A
TRUST THAT ANY EMPLOYER MAY ACCUMULATE OR ESTABLISH TO AID IT IN PROVIDING
BENEFITS UNDER THIS PLAN.  NOTHING CONTAINED IN THIS PLAN SHALL CREATE A TRUST
OR FIDUCIARY RELATIONSHIP BETWEEN ANY EMPLOYER AND ANY PARTICIPANT OR
BENEFICIARY.  NEITHER A PARTICIPANT NOR HIS BENEFICIARY SHALL ACQUIRE ANY
INTEREST GREATER THAN THAT OF AN UNSECURED CREDITOR.


 


14

--------------------------------------------------------------------------------



 


4.3           ADMINISTRATION.  THIS PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE SAME RIGHTS AND DUTIES WITH RESPECT TO
THIS PLAN AS THE PLAN ADMINISTRATOR OF THE TDS SUCCESSOR PENSION PLAN HAS WITH
RESPECT TO SUCH PLAN.  THE COMMITTEE WILL APPLY UNIFORM RULES TO ALL
PARTICIPANTS SIMILARLY SITUATED.  THE DETERMINATION OF THE COMMITTEE AS TO ANY
QUESTION ARISING UNDER THIS PLAN SHALL BE FINAL AND BINDING UPON ALL PERSONS. 
BENEFITS UNDER THIS PLAN SHALL BE PAID ONLY IF THE COMMITTEE DECIDES, IN ITS
SOLE DISCRETION, THAT THE PARTICIPANT OR BENEFICIARY IS ENTITLED TO THEM.  THE
EXPENSES OF ADMINISTERING THE PLAN SHALL BE BORNE BY THE EMPLOYERS.  THE
COMMITTEE, IN ITS SOLE DISCRETION, HAVING REGARD TO THE NATURE OF A PARTICULAR
EXPENSE, SHALL DETERMINE THE PORTION OF SUCH EXPENSE WHICH IS TO BE BORNE BY THE
COMPANY OR A PARTICULAR EMPLOYER.


 


4.4           EFFECT ON OTHER PLANS.  AMOUNTS CREDITED OR PAID UNDER THIS PLAN
SHALL NOT BE CONSIDERED TO BE COMPENSATION FOR THE PURPOSES OF ANY QUALIFIED
PLAN MAINTAINED BY ANY EMPLOYER.


 


4.5           INTERESTS NOT TRANSFERABLE.  EXCEPT AS PROVIDED IN SECTION 3.3
WITH RESPECT TO AN OBLIGATION, THE INTERESTS OF THE PARTICIPANTS AND THEIR
BENEFICIARIES UNDER THE PLAN ARE NOT SUBJECT TO THE CLAIMS OF THEIR CREDITORS
AND MAY NOT BE VOLUNTARILY OR INVOLUNTARILY ASSIGNED OR ENCUMBERED IN ANY WAY,
INCLUDING ANY ASSIGNMENT, DIVISION OR AWARDING OF PROPERTY UNDER STATE DOMESTIC
RELATIONS LAW (INCLUDING COMMUNITY PROPERTY LAW).


 


4.6           ADOPTION BY EMPLOYERS.  ANY CORPORATION WHICH IS OR BECOMES AN
“EMPLOYER” UNDER THE TDS SUCCESSOR PENSION PLAN MAY, WITH THE CONSENT OF THE
COMPANY, BECOME AN EMPLOYER IN THIS PLAN BY DELIVERY TO THE COMPANY OF A
RESOLUTION OF ITS BOARD OF


 


15

--------------------------------------------------------------------------------



 


DIRECTORS OR DULY AUTHORIZED COMMITTEE TO SUCH EFFECT, WHICH RESOLUTION SHALL
SPECIFY THE FIRST PLAN YEAR FOR WHICH THIS PLAN SHALL BE EFFECTIVE IN RESPECT OF
THE EMPLOYEES OF SUCH CORPORATION.


 


4.7           TAX LIABILITY.  AN EMPLOYER MAY WITHHOLD FROM ANY PAYMENT UNDER
THIS PLAN ANY TAXES REQUIRED TO BE WITHHELD PLUS SUCH SUMS AS SUCH EMPLOYER MAY
REASONABLY ESTIMATE TO BE NECESSARY TO COVER ANY TAXES FOR WHICH THE EMPLOYER
MAY BE LIABLE AND WHICH MAY BE ASSESSED WITH REGARD TO SUCH PAYMENT. 
APPROPRIATE AMOUNTS SHALL BE WITHHELD FROM ANY PAYMENT MADE UNDER THIS PLAN OR
FROM A PARTICIPANT’S COMPENSATION AS MAY BE REQUIRED FOR PURPOSES OF COMPLYING
WITH FEDERAL, STATE, LOCAL OR OTHER TAX WITHHOLDING REQUIREMENTS APPLICABLE TO
THE BENEFITS PROVIDED UNDER THIS PLAN.


 


4.8           CONTROLLING LAW.  THE LAW OF ILLINOIS AND, WHERE APPLICABLE, THE
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), SHALL BE CONTROLLING IN ALL MATTERS RELATING TO THE PLAN.


 


4.9           APPLICATION OF ERISA.  THIS PLAN IS INTENDED TO BE AN UNFUNDED
PLAN MAINTAINED PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED COMPENSATION TO
A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES WITHIN THE MEANING
OF SECTIONS 201(2), 301(A)(3) AND 401(A)(1) OF ERISA AND DEPARTMENT OF LABOR
REGULATION § 2520.104-23.  ANY PAYMENTS HEREUNDER SHALL BE MADE OUT OF THE
GENERAL ASSETS OF THE COMPANY AND THE EMPLOYERS, AND THE CLAIMS OF PARTICIPANTS
SHALL BE SOLELY THOSE OF UNSECURED, GENERAL CREDITORS OF THE COMPANY AND THE
EMPLOYERS.


 


16

--------------------------------------------------------------------------------



 


4.10         COMPLIANCE WITH SECTION 409A OF CODE.  THIS PLAN IS INTENDED TO
COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE, AS ENACTED BY THE
AMERICAN JOBS CREATION ACT OF 2004, AND SHALL BE INTERPRETED AND CONSTRUED
ACCORDINGLY.  THE COMPANY SHALL HAVE THE SOLE DISCRETION AND AUTHORITY TO AMEND
OR TERMINATE THIS PLAN, UNILATERALLY AND AT ANY TIME, TO SATISFY ANY
REQUIREMENTS OF SECTION 409A OF THE CODE OR RELATED GUIDANCE PROVIDED BY THE
U.S. TREASURY DEPARTMENT.  NOTWITHSTANDING THE FOREGOING, UNDER NO CIRCUMSTANCE
SHALL THE EMPLOYERS BE RESPONSIBLE FOR ANY TAXES, PENALTIES, INTEREST OR OTHER
LOSSES OR EXPENSES INCURRED BY A PARTICIPANT, BENEFICIARY OR OTHER PERSON DUE TO
ANY FAILURE TO COMPLY WITH SECTION 409A OF THE CODE.


 


SECTION 5


 


CLAIMS PROCEDURE


 

If any Participant or Beneficiary believes he is entitled to benefits in an
amount greater than those which he is receiving or has received, he may file a
claim with the Benefits Department.  Such a claim shall be in writing and state
the nature of the claim, the facts supporting the claim, the amount claimed and
the address of the claimant.  The Benefits Department shall review the claim
and, unless special circumstances require an extension of time, within 90 days
after receipt of the claim, give written notice by registered or certified mail
to the claimant of its decision with respect to the claim.  If special
circumstances require an extension of time, the claimant shall be so advised in
writing within the initial 90-day period and in no event shall such an extension
exceed 90 days.  The notice sent by the Benefits Department shall be written in
a manner calculated to be understood by the claimant and, if the claim is wholly
or partially denied, set forth the specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based, a
description of any additional material or

 

17

--------------------------------------------------------------------------------


 

information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and an explanation of the
claim review procedure under this Plan.  The Benefits Department shall also
advise the claimant that he or his duly authorized representative may request a
review by the Committee of the denial by filing with the Committee within 60
days after notice of the denial has been received by the claimant, a written
request for such review.  The claimant shall be informed that he may have
reasonable access to pertinent documents and submit comments in writing to the
Committee within the same 60-day period.  If a request is so filed, review of
the denial shall be made by the Committee and the claimant shall be given
written notice of the Committee’s final decision within 60 days after receipt of
such request, unless special circumstances require an extension of time.  If
special circumstances require an extension of time, the claimant shall be so
advised in writing within the initial 60-day period and in no event shall such
an extension exceed 60 days.  The notice of the Committee’s final decision shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based and shall be written in
a manner calculated to be understood by the claimant and shall notify the
claimant of his right to bring a civil action under Section 502(a) of ERISA.

 


SECTION 6


 


AMENDMENT AND TERMINATION


 


6.1           AMENDMENT.  THE COMPANY EXPRESSLY RESERVES THE EXCLUSIVE RIGHT,
RETROACTIVELY TO THE EXTENT PERMITTED BY LAW, TO AMEND THE PLAN AT ANY TIME BY
WRITTEN APPROVAL OF ANY TWO OF THE FOLLOWING OFFICERS OF THE COMPANY:  CHIEF
EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR VICE PRESIDENT HUMAN RESOURCES. 
EXCEPT AS PROVIDED IN SECTION 4.10, NO SUCH


 


18

--------------------------------------------------------------------------------



 


AMENDMENT SHALL REDUCE OR OTHERWISE ADVERSELY AFFECT THE RIGHTS OF PARTICIPANTS
OR BENEFICIARIES WITH RESPECT TO AMOUNTS ACCRUED HEREUNDER AS OF THE DATE OF
SUCH AMENDMENT.


 


6.2           TERMINATION.  ALTHOUGH THE COMPANY EXPECTS TO CONTINUE THIS PLAN
INDEFINITELY, IT MUST NECESSARILY RESERVE THE RIGHT TO TERMINATE THIS PLAN AT
ANY TIME BY A RESOLUTION DULY ADOPTED BY ITS BOARD OF DIRECTORS.  UPON A
TERMINATION OF THIS PLAN, PARTICIPANT ACCOUNTS SHALL BE PAID TO PARTICIPANTS AND
DESIGNATED BENEFICIARIES PURSUANT TO THE TERMS OF THE PLAN AND THE PARTICIPANT’S
ELECTIONS THEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE BOARD OF DIRECTORS OF
THE COMPANY MAY, IN ITS DISCRETION, TERMINATE THE PLAN AND ACCELERATE THE
PAYMENT OF ALL ACCOUNTS IF AND TO THE EXTENT PERMISSIBLE UNDER SECTION 409A OF
THE CODE.


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed on
_____________, by its duly authorized officer to be effective as of January 1,
2009.

 

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

By:

 

 

 

LeRoy T. Carlson, Jr.

 

 

President and Chief Executive Officer

 

19

--------------------------------------------------------------------------------